DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed June 07, 2021, are acknowledged and have been fully considered.  Claims 1-20 are pending.  Claims 3 and 9-10 have been amended; new claims 16-20 have been added; and claims 5, 9 and 13-14 have been withdrawn.  Claims 1-4, 6-8, 10-12 and 15-20 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Objections and Rejections
The objection to claim 10 (at par. 4-5 of the 01/07/2021 Office action) is withdrawn in light of applicant’s 06/07/2021 amendments.  Applicant’s 06/07/2021 remarks at p. 9, par. 3, are acknowledged.
The rejection of claims 1-4, 6-8, 10-12 and 15 under 35 U.S.C. § 103 over KLUG (US 2014/0086854 A1) (at par. 6-15 of the 01/07/2021 Office action), is withdrawn in view of applicant’s 06/07/2021 arguments, at p. 11, par. 1 to p. 18, par. 1, which are found to be persuasive.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15 over claims 1-7 and 14-19 of copending Application No. 16/311,162, in view of KLUG (at par. 16-18 of the 01/07/2021 Office action), is maintained in modified form, in light of the 06/07/2021 amendments, which add new claims 16-20.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15 over claims 1-4, 6-8, 10-12 and 15 of copending Application No. 16/468,414 (at par. 19-21 of the 01/07/2021 Office action), is maintained in modified form, in light of the 06/07/2021 amendments, which add new claims 16-20.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15 over claims 1-4, 6-8, 10-12 and 15 of copending Application No. 16/468,655 (at par. 22-24 of the 01/07/2021 claims 16-20.

Modified Claim Rejections - Nonstatutory Double Patenting – Necessitated by Amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6-8, 10-12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-7 and 14-19 of copending Application No. 16/311,162 (‘162 Application), in view of the disclosure of KLUG (US 2014/0086854 A1, Publ. Mar. 27, 2014; hereinafter, “Klug”).  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a polymer comprising (a) of the instant claims.  However, to the extent that the ‘162 Application DOES NOT RECITE crosslinking unit (b) of the instant claims, the incorporation thereof would be obvious per Klug, which discloses water-soluble or water-swellable polymers (Klug, par. [0013]-[0032]), whereby it is noted:
“a) 20.0 to 98.97 mol%, [...], of the formula (1)” (Klug, par. [0013]-[0017]) is: 
claims 1 and 11, wherein:
the instant R1 is H (Klug, par. [0015]),
the instant R2 is H (Klug, par. [0014]),
the instant A is a branched C4-alkyl group, (Klug, par. [0016])
the instant Q+ is NH4+ (Klug, par. [0017] & [0041]),
“wherein the polymer comprises from 95 mol-% to 99. 9 mol-%, of repeating units (a) according to Formula (1)” of claim 6
“acryloyldimethyltaurates” of claim 7, and
“acryloyldimethyltaurate” of claim 8; AND
“d) 0.01 to 8.0 mol%, preferably 0.1 to 5.0 mol% and particularly preferably 0.25 to 3.0 mol%, of one or more crosslinking structural units, recurring independently of one another, of the formula (5)” (Klug, par. [0022]-[0032]), is:
“(b) from 0.01 mol-% to 10 mol-% of crosslinking or branching units, wherein the crosslinking or branching units result from the incorporation of a monomer comprising at least two olefinically unsaturated double bonds” of claims 1 and 11, and
encompasses trimethylolpropane triacrylate (TMPTA) of claim 10.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take the (a) polymer of the ‘162 Application, and incorporate “d) 0.01 to 8.0 mol%, preferably 0.1 to 5.0 mol% and particularly preferably 0.25 to 3.0 mol%, of one or more crosslinking structural units, recurring independently of one another, of the formula (5)” (Klug, par. [0022]-[0032]) in order to obtain the advantage of thickening performance for the polymer (Klug, par. [0010]).
Thus, claims 1-7 and 14-19 of the ‘162 application per Klug render claims 1-4, 6-8, 10-12 and 15-20 obvious.
Claims 1-4, 6-8, 10-12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-4, 6-8, 10-12, 15 and 19 of copending Application No. 16/468,414 (‘414 Application).  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite the polymer of instant claims composed of (a) and (b), however, the ‘414 Application, is drawn to a polymer requiring further components.
Thus, claims 1-4, 6-8, 10-12 and 15 of the ‘414 application anticipate claims 1-4, 6-8, 10-12 and 15.
Claims 1-4, 6-8, 10-12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-4, 6-8, 10-12 and 15-20 of copending Application No. 16/468,655 (‘655 Application).  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite the polymer of instant claims composed of (a) and (b), however, the ‘655 Application, is drawn to a polymer requiring further components.
Thus, claims 1-4, 6-8, 10-12 and 15-20 of the ‘655 application anticipate claims 1-4, 6-8, 10-12 and 15-20.
Response to Arguments
Applicant’s arguments filed on June 07, 2021 have been fully considered, and it is acknowledged that applicants will take appropriate action in the event that the claims of one or both of the pending applications are allowed, or determined to have allowable subject matter therein.  Remarks, p. 18, par. 2, cont. on p. 19, to p. 19, par. 1.  Until such an appropriate event as noted by applicant is taken, the provisional double patenting rejections of record are maintained.


Summary/Conclusion
Claims 1-4, 6-8, 10-12 and 15-20 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611